DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse claims 1-8, 11-17 and 19 in the reply filed on 03/10/2021 is acknowledged. 
Claims 9-10, 18 and 2 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/10/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 8 line 2 recites a “C-clamp.” Specification paragraph [0048] illustrates a retainer, or Specification [0053] illustrate a clip 160 for mounting mechanism, but it remains silent regarding the “C-clamp.” In an effort to compact prosecution, the limitation “C-clamp” in claim 8 is interpreted as “retainer”
The disclosure is objected to because of the following informalities: 
Paragraph [0054] in lines 3-7, reference number 164 has been used to designate both control surface and blocking portion.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the C-clamp in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,6, 11-13, 16 objected to because of the following informalities:  
In claim 1 line 7, “said blocking portions” should read “said blocking portion” 
In claim 1 line 4, “said suctional tubing” should read “said surgical suction tubing”
In claims 1 and 17, “said tubing” should read “said surgical suction tubing”
In claims 6, 11-13, 16-17, and 19, “said surgical tubing” should read “said surgical suction tubing”
In claim 16,  “said at least one blocking surface comprises a first and second blocking portions” should read “further comprises a second blocking portions”
In claim 19 line 2, “mounting in-line an end of said surgical suction tubing” should read “mounting in-line between an end of surgical suction tubing”
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.








The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
A mounting mechanism in claims 1, 11 and 17
A first blocking portion in claim 1
Holding mechanism in claims 3 and 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al (US 20150018783 A1, hereinafter "Myers").
Regarding claim 1, Myers discloses a suction control device, comprising:

a first blocking portion (figure 1, first protrusion 120) for engaging said surgical suction tubing to block the passage of suction air through said surgical suction tubing ([0024] lines 16-20, first protrusion 120 and second protrusion 122 may converge with each successive step. Accordingly, an increased compressing force may be exerted on either side of surgical tubing 104, which may at least partially restrict a flow through surgical tubing 104.); and 
a control surface (figure 1, horizontal arm 112) movable to control the engagement of said blocking portion with said surgical suction tubing to control the amount of air passing through said surgical suction tubing ([0022] downward force exerted on horizontal arm converges first protrusion 120 and second protrusion which increase a compressing force exerted on either side of surgical tubing and restrict a flow of fluid through surgical tubing 104).
Regarding claim 3, Myers discloses the suction control device according to Claim 1.
Myers further discloses having a holding mechanism (figure 1, vertical arm 116, and a horizontal arm 112) to hold said control surface at the desired location with the desired engagement of said blocking portion with surgical suction tubing (see figure 2a-c, and [0021]-[0023] plurality of teeth 118 engages with beveled edge 114 and act like ratchet type fastener, which illustrates the control surface would be held at desired blocking portions to provide open, partially closed and closed configurations).
Regarding claim 4, Myers discloses the suction control device according to Claim 3.
Myers further discloses wherein said holding mechanism comprise a lip (figure 1, beveled edge 114) engaging a sawtooth surface (figure 1, plurality of teeth 118).
Regarding claim 5, Myers discloses the suction control device according to Claim 4.

Regarding claim 6, Myers discloses the suction control device according to Claim 1.
Myers further discloses further comprising a second blocking portion (figure 1, second protrusion 120), wherein said surgical tubing is between said first and second blocking portions ([0019] For example, first protrusion 120 and second protrusion 122 may be situated on opposite sides of surgical tubing 104).
Regarding claim 7, Myers discloses the suction control device according to Claim 1.
Myers further discloses wherein said first blocking portion is formed integral to said control surface (see figure 1-2c, both first and second protrusions 120 and 112 are formed integral with horizontal arm 112).
Regarding claim 8, Myers discloses the suction control device according to Claim 1,
Myers further discloses wherein said mounting mechanism comprises a retainer ([0014] connecting end pieces may be added to surgical tubing 104 on either side of clamp 102, which may eliminate the possibility of claim 102 from coming off of the surgical tubing 104, which illustrates a retainer)
Regarding claim 11, Myers discloses A suction control device, comprising: 
a mounting mechanism for mounting on surgical suction tubing ([0014] connecting end pieces may be added to surgical tubing 104 on either side of clamp 102, which may eliminate the possibility of claim 102 from coming off of the surgical tubing 104);
at least one blocking portion (figure 1, first protrusion 120 or second protrusion 122);  
a control surface (figure 1, horizontal arm 112) movable to move said at least one blocking portion in relation to said surgical suction tubing to engage and collapse said surgical suction tubing to vary the 
a holding mechanism (figure 1, vertical arm 116, and a horizontal arm 112) to hold said control surface at the desired position with the desired level of engagement with said surgical tubing (see figure 2a-c, and [0021]-[0023] plurality of teeth 118 engages with beveled edge 114 and act like ratchet type fastener, which illustrates the control surface would be held at desired blocking portions to provide closed, open and partially closed configurations).
Regarding claim 12, Myers discloses the suction control device according to Claim 11.
Myers further discloses wherein said at least one blocking portion partially collapses (first closed position as shown in figure 2b) said surgical suction tubing to reduce the amount of air passing though said surgical suction tubing (see figure 2b and [0022], in first closed position as shown in figure 2b may at least partially restrict a flow of fluid through surgical tubing 104).
Regarding claim 13, Myers discloses the suction control device according to Claim 11.
Myers further discloses wherein said at least one blocking portion fully collapse (second closed position as shown in figure 2c) said surgical suction tubing to block air from passing through said surgical suction tubing ([0024] an increased compressing force may be exerted on either side of surgical tubing 104, which may at least partially restrict a flow through surgical tubing 104).
Regarding claim 14, Myers discloses the suction control device according to Claim 11.
Myers further discloses wherein said holding mechanism comprises a lip (figure 1, beveled edge 114) on said control surface engaging a sawtooth surface (figure 1, plurality of teeth 118).
Regarding claim 15, Myers discloses the suction control device according to Claim 14.

Regarding claim 16, Myers discloses the suction control device according to Claim 1.
Myers further discloses further comprises a second blocking portions (figure 1, first and second protrusions 122 and 120) with said surgical tubing running between ([0019] For example, first protrusion 120 and second protrusion 122 may be situated on opposite sides of surgical tubing 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Seddon et al (US 6024731 A, hereinafter “Seddon”).
Regarding claim 2, Myers discloses the suction control device according to Claim 1.
Myers further discloses wherein said control surface comprises an On/Off button (figure 2a and 3c illustrated Open and closed position respectively controlled by pressing horizontal arm 112).
Myer does not explicitly disclose the control surface comprises an On/Off button
Seddon teaches a vacuum wound drainage system comprises a control surface (figure 1, clamp 5) comprises an On/Off button (col 5 lines 22-23, the clamp 5 may also be enclosed in the cap and operated by an on/off switch).
Seddon provide an On/Off button in order to allow/prevent release of the vacuum from the vacuum source (abstract lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the 
Regarding claim 17, Myer discloses a suction control device, comprising:
a mounting mechanism for mounting on surgical suction tubing ([0014] connecting end pieces may be added to surgical tubing 104 on either side of clamp 102, which may eliminate the possibility of claim 102 from coming off of the surgical tubing 104); 
at least one blocking portion (figure 1, first protrusion 120); 
a blocking element (figure 1, first or second protrusion 120 or 122) arranged adjacent to said surgical suction tubing to engage and collapse said surgical tubing to block air from passing through said surgical suction tubing; 
a pressing horizontal arm (figure 2a and 3c illustrated Open and closed position respectively controlled by pressing horizontal arm 112) positioned to either to disengage said blocking element from said surgical suction tubing to allow air to fully pass (figure 2a, also [0020] In the open position, beveled edge 114 of horizontal arm 112 is not in contact with any of the plurality of teeth 118 of vertical arm 116, and in open position of Fig. 2a, suction through surgical tubing 104 may be substantially unimpeded), or to allow said blocking element to fully engage (second closed position as shown in figure 2c) said surgical suction tubing to block substantially all air from passing though said surgical suction tubing ([0024] an increased compressing force may be exerted on either side of surgical tubing 104, which may at least partially restrict a flow through surgical tubing 104).
Myer does not explicitly disclose the pressing horizontal arm comprises an on/off button. 
Seddon teaches a vacuum wound drainage system comprises a control surface (figure 1, clamp 5) comprises an On/Off button (col 5 lines 22-23, the clamp 5 may also be enclosed in the cap and operated by an on/off switch).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Seddon and in further view of Hall et al (US 9872943 B1, hereinafter Hall).
Regarding claim 19, Myers and Seddon disclose the suction control device according to Claim 17.
Myers does not disclose the device arranged for mounting in-line between an end of said surgical suction tubing and a suction tip
Hall teaches a suction device comprising a suction control device (figure 1, pistol grip suction control device 10) for mounting in-line (col 5 lines 55-58,  a wand 22 may be attached to the distal end of the second leg 16 while the end of the first leg 14 is fluid flow connected to a vacuum source via suction hose 20) between an end of said surgical suction tubing (figure 1, end of suction hose 20 where mating with first leg 14) and a suction tip (figure 2, suction wand 22).
Hall provides a suction control device between a suction hose 20 and a suction wand 22 in order to control the suction at the end of the wand 22 (col 5 lines 65-67), and further this configuration allows for substituting the suction wand 22 to other standard suction accessories when needed (col 5 lines 11-13) and also allows for substituting the suction hose 20 to other standard suction equipment (col 5 lines 9-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the suction control device of Myers to incorporate the teachings of Hall and provide a suction control device in-line between an end of said surgical suction tubing and a suction tip in order to control the suction at a suction tip and also allows to replace suction accessories.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balbo (US 6644618 B1) teaches a clamp for regulating flow along flexible tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781